Exhibit 10.5

 

January 17, 2006

 

Douglas Spencer

10257 Lone Bluff Drive

San Diego, CA 92127

 

Re: Change in Control Letter Agreement

 

Dear Doug:

 

BakBone Software, Inc. (the “Company”) desires, for its continued success, to
have the benefit of experienced management personnel. The Board of Directors of
the Company therefore believes that it is in the best interests of the
organization that, in the event of any prospective Change in Control (as
hereinafter defined) of the Company, you be reasonably secure in your employment
and position with the Company. In addition, in the event of a Change in Control,
the Board of Directors also wants to enable you to exercise independent judgment
as to the best interests of the Company and its stockholders without the
distraction of any personal uncertainties or risks regarding your continued
employment with the Company. In consideration of the foregoing, we are offering
you the additional benefits outlined below:

 

Definition of “Change in Control.”

 

For purposes of this Letter Agreement, a Change in Control shall consist of any
one or more of the following events (whether in a single transaction or a series
of related transactions): (i) the consummation of a merger or consolidation of
the Company with or into another entity or any other corporate reorganization,
if more than fifty percent (50%) of the combined voting power of the continuing
or surviving entity’s securities outstanding immediately after such merger,
consolidation or other reorganization is owned by persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization; (ii) the sale, transfer or other disposition of all or
substantially all of the Company’s assets; (iii) any transaction as a result of
which any person or related group of persons becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of the Company representing at least fifty
percent (50%) of the total voting power represented by the Company’s then
outstanding voting securities (other than as a result of the new issuance of
securities by the Company in any transaction or series of



--------------------------------------------------------------------------------

related transactions determined by the Board of Directors to be for the primary
purpose of raising capital); or (iv) a liquidation or dissolution of the
Company.

 

Notwithstanding the foregoing, a transaction shall not constitute a Change in
Control if: (i) its sole purpose is to change the state of the Company’s
incorporation; (ii) its sole purpose is to create a holding company that will be
owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction; or (iii) following the
consummation of the transaction or series of related transactions, members of
the Board of Directors of the Company prior to such transaction constitute a
majority of the members of the Board of Directors of the continuing or surviving
entity.

 

Change of Control Benefits.

 

If, within twelve (12) months following the consummation of the Change in
Control, you are either terminated by the Company (which term shall hereinafter
also refer to and include any successor entity) without Cause (as hereinafter
defined) or you voluntarily terminate your employment with the Company for “Good
Reason” (as hereinafter defined), and provided you execute a general release in
a form provided by the Company at the time of termination, you will be entitled
to receive the following benefits:

 

Severance Benefits.

 

You will be entitled to receive a severance payment in an amount equal to six
(6) months of your then-current base salary in effect as of the date of such
termination (less applicable withholding). At the Company’s discretion, the
severance payment may be paid to you in a lump sum or on a periodic basis in
accordance with the Company’s regular payroll practices, provided, however, that
all amounts must be paid no later than the 15th day of the third month following
the end of the calendar year in which your termination of employment occurred.

 

Continuation of Benefits.

 

In addition, the Company will provide for the continuation of your healthcare
benefits in effect at the time of the termination (including medical, dental and
vision) pursuant to COBRA for a six- month period in the event your severance
payment is paid on a periodic basis. If the severance payment is paid in a lump
sum, you would be responsible for the conversion and payment of premiums under
COBRA. Your receipt of these benefits is conditioned on your completing all
necessary documentation on a timely basis necessary to obtain or maintain such
coverage under COBRA. In addition, the Company shall have the authority to delay
the provision of any benefits until six (6) months after the date of your
termination to the extent required by Section 409A (or regulations or rulings
thereunder) of the Internal Revenue Code of 1986, as amended (the “Code”), as
reasonably determined by the Company, and you will be reimbursed for any
premiums or other expenses which you were required to pay during the six
(6) month period following the date of termination in order to maintain such
benefits. In no event will the Company be obligated by this Letter Agreement to
provide more than six (6) months of continued healthcare benefits at its own
expense.



--------------------------------------------------------------------------------

Acceleration of Option Vesting.

 

Finally, any future grant to you of options to purchase shares of the Company’s
capital stock will include the appropriate language providing that any of the
related unvested options outstanding at the time you are terminated by the
Company without Cause or voluntarily terminate your employment with the Company
for “Good Reason” as the result of a Change in Control as herein defined will
become fully vested and exercisable pursuant to the terms and conditions of the
related Stock Option Agreement.

 

Definition of “Cause.”

 

As used in this Letter Agreement, the term “Cause” shall have the meaning, with
respect to the termination of your employment by the Company, expressly set
forth in any then-effective written agreement regarding your employment between
you and the Company, or in the absence of such then-effective written agreement
and definition, shall mean termination of your employment as a result of your:
(i) performance of any act or failure to perform any act in bad faith and to the
detriment of the Company; (ii) dishonesty, intentional misconduct or material
breach of any agreement with the Company; or (iii) commission of a crime
involving dishonesty, breach of trust, or physical or emotional harm to any
person.

 

Definition of “Good Reason.”

 

As used in this Letter Agreement, the term “Good Reason” shall mean the
termination of your employment by you following the occurrence of any of the
following events or conditions (unless otherwise consented to by you, provided
that you shall be deemed to have consented to any such event or condition unless
you provide written notice of your non-acquiescence within thirty (30) days of
the effective time of such event or condition): (i) a change in your
responsibilities or duties which represents a material and substantial
diminution in your responsibilities or duties as in effect immediately preceding
the consummation of the Change in Control; (ii) a reduction in your base salary
to a level below that in effect at any time within six (6) months preceding the
consummation of a Change in Control or at any time thereafter; provided that an
across-the-board reduction in the salary level of substantially all other
individuals in positions similar to yours by the same percentage amount shall
not constitute such a salary reduction; or (iii) requiring you to be based at
any place outside a fifty (50) mile radius from your job location or residence
prior to the Change in Control, except for reasonably required travel on
business which is not materially greater than such travel requirements prior to
the Change in Control.

 

Notwithstanding anything herein to the contrary, nothing contained in this
Letter Agreement shall provide you with any right to be continuously employed by
the Company for any specific period and your employment shall continue to be
terminable “at will” for any reason or no reason, with or without Cause or prior
notice.

 

Notwithstanding any other provision of this Letter Agreement whatsoever, the
Company, in its sole discretion, shall have the right to provide for the
application and effects of Section 409A of the Code (relating to deferred
compensation arrangements) and any related administrative guidance issued by the
Internal Revenue Service. The Company shall have the authority to delay



--------------------------------------------------------------------------------

the payment of any amounts under this Letter Agreement to the extent it deems
necessary or appropriate to comply with Section 409A(a)(2)(B)(i) of the Code
(relating to payments made to certain “key employees” of certain publicly-traded
companies); in such event, the payment(s) at issue may not be made before the
date which is six (6) months after the date of the termination of your
employment or, if earlier, the date of death. In the event the payment(s) are
delayed as set forth above, the Company will pay the amount(s) due in a lump sum
payment and forego its right to elect to pay on a periodic basis.

 

The Company shall deduct and withhold from any amounts payable to you hereunder
any amounts required to be deducted or withheld by the Company under the
provisions of any applicable federal, state or local statute, law, regulation,
ordinance or order (including, without limitation, any applicable exercise tax
pursuant to Section 4999 of the Code).

 

Miscellaneous.

 

The rights and obligations of the parties hereunder shall be governed by and
interpreted, construed and enforced in accordance with the laws of the State of
California without regard to its or any other jurisdiction’s conflict of laws
principles. None of your rights or benefits, or obligations or duties of the
Company to you, may be assigned or transferred by you without the consent of the
Company. Any provision herein may be modified, terminated or waived only by a
written agreement executed by the party against whom enforcement is sought. If
any provision of this Letter Agreement shall be held invalid, the remainder of
this Letter Agreement shall not be affected thereby. Each party shall execute
and deliver all instruments and documents and take all actions as may be
reasonably required or appropriate to carry out the purposes of this Letter
Agreement. This Letter Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all together of which shall
constitute one and the same instrument. This Letter Agreement constitutes the
full and entire understanding and agreement between the parties with regard to
the subject matter hereof and supersedes any outstanding agreements pertaining
to the subject matter hereof.

 

We ask that you acknowledge your receipt of this Letter Agreement and your
agreement to its terms and conditions by signing and dating this Letter
Agreement within seven days of receipt and return an executed copy to John
Fitzgerald, BakBone Software, Inc., 9540 Towne Center Drive, San Diego, CA
92121.

 

BakBone Software, Inc.       Acknowledged, agreed and accepted by:

/s/ James R. Johnson

     

/s/ Douglas Spencer

James R. Johnson

     

Print Name  Douglas Spencer

President and Chief Executive Officer

       

Date  January 17, 2006

     

Date  January 17, 2006